In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00055-CV




            IN RE DAMYIEN PORTER,
   WARFAB INDUSTRIES, INC., AND WARFAB, INC.




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                       MEMORANDUM OPINION

           In this original proceeding, Damyien Porter, Warfab Industries, Inc., and Warfab

Industries (collectively Warfab) have filed a petition for a writ of mandamus requesting this

Court to compel the trial court to vacate its order denying Warfab’s plea to the jurisdiction and

plea in abatement. We conclude that the petition is not authenticated as required by the Texas

Rules of Appellate Procedure. As a result, we deny the requested relief.

           Rule 52.3(j) of the Texas Rules of Appellate Procedure provides, “The person filing the

petition must certify that he or she has reviewed the petition and concluded that every factual

statement in the petition is supported by competent evidence included in the appendix or record.”

TEX. R. APP. P. 52.3(j). No such certification accompanied Warfab’s petition. Because it fails to

comply with the requirement of Rule 52.3(j), we conclude that Warfab’s petition is not

authenticated as required by the Texas Rules of Appellate Procedure. See In re Stutsman,

No. 06-20-00064-CV, 2020 WL 5580185, at *1 (Tex. App.—Texarkana Sept. 18, 2020, orig.

proceeding) (mem. op.).

           We deny the petition for a writ of mandamus.1



                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:              July 14, 2021
Date Decided:                July 15, 2021




1
    We also deny Warfab’s accompanying motion for emergency stay of proceedings in the trial court.
                                                          2